Citation Nr: 0113372	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability (major) with history of traumatic 
arthritis (traumatic bone cysts, humeral head).

3.  Entitlement to an evaluation in excess of 60 percent for 
degenerative changes of the lumbar spine, status post 
laminectomy at L3-L4-L5.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran entered service in October 1965 and was released 
from active duty in February 1987, because of physical 
disability.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.

The case was most recently before the Board of Veterans' 
Appeals (Board) in September 1999 at which time it was 
remanded to the RO for the purpose of providing the veteran a 
requested hearing before a travel Member of the Board at the 
RO, and for provision of a statement of the case addressing 
the veteran's timely filed notice of disagreement with the 
RO's denial of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

The RO issued a statement of the case addressing the issue of 
entitlement to a TDIU in March 2000; however, the veteran did 
not file a substantive appeal addressing this claim.  

The veteran provide oral testimony before the undersigned 
Member of the Board at the RO in February 2001, a transcript 
of which has been associated with the claims file.  At the 
hearing the service representative advised that the veteran 
had previously withdrawn his claim for a TDIU, but desired to 
reopen the claim.  References were also made to a worsening 
of the veteran's service-connected duodenal ulcer with 
pylorospasm.  As the claims of entitlement to an increased 
evaluation for the service-connected gastrointestinal 
disability and for a TDIU have been neither procedurally 
developed nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The case has been returned to the Board for further appellate 
review.
REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49.747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board's review of the evidentiary record discloses that 
during the hearing held at the RO before the undersigned the 
veteran reported that he was due for an orthopedic evaluation 
within a week.  Such examination report is not of record.  He 
also advised that he had developed serious cardiovascular 
disease as secondary to his service-connected hypertension, 
the evaluation of which is currently on appeal.  He also 
described a chronic worsening of his right shoulder 
disability.

The Board notes that comprehensive contemporaneous 
examinations addressing the disabilities at issue are not of 
record, particularly in view of the information obtained at 
the hearing held at the RO.  Association with the claims file 
of the reported orthopedic evaluation, as mentioned by the 
veteran at the hearing, would also materially assist in the 
adjudication of his appeal.

Accordingly, this case is remanded for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
right shoulder, back, and hypertensive 
cardiovascular disabilities.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
the RO should secure the report of an 
orthopedic evaluation mentioned by the 
veteran at the hearing.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special cardiology 
examination of the veteran by a 
cardiologist or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected hypertension, and any 
cardiovascular disease associated 
therewith, found to be present.

The claims file, the criteria for rating 
hypertensive cardiovascular diseases, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  The examiner must make 
detailed findings, particularly with 
respect to whether any additional 
cardiovascular disease(s) which may be 
present and are associated with the 
service-connected hypertension.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
his right shoulder disability and 
degenerative changes of the lumbar spine.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, .459 
(2000), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any opinions expressed 
by the examiner as to the severity of the 
right shoulder and lumbar spine 
disabilities must be accompanied by a 
complete rationale.

The veteran us hereby notified that 
failure to report for any scheduled VA 
examinations may adversely affect the 
outcome of his claims.

Moreover, the governing regulation 
provides that failure to report without 
good cause shown for any examination in 
connection with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claims of entitlement to increased 
evaluations for hypertension, the right 
shoulder disability, and degenerative 
changes of the lumbar spine.  The RO 
should document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2000).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


